DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.

Status of Claims
This action is in reply to the RCE filing, amendments and arguments filed on September 23, 2021. Claims 1, 11, and 20 were amended. Claims 1, 4, 6-11, 14, and 16-26 are currently pending and have been examined.

Response to Arguments
103: Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant’s arguments are moot due to RCE filing and substantive amendments to the independent claims 1, 11, and 20. The Applicant essentially argues that the amended limitations overcome the references in the 103 rejection. The substantive amendments necessitate updated search and reconsideration.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 1: “a data module configured to receive …”,
Generic place holder: “data module”,
Functional language: “receive”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “data module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “a trend module configured to group … determine … determine …”,
Generic place holder: “trend module”,
Functional language: “group, determine, determine”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “trend module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “a credit module configured to provide …”,
Generic place holder: “credit module”,
Functional language: “provide”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “credit module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 4, 6, 23: “the trend module further configured to determine …”,
Generic place holder: “trend module”,
Functional language: “determine”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “trend module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-11, 14, and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1, 4, 6-10, 21, 23, 25, and 26 are directed to an apparatus, claims 11, 14, 16-19, 22, and 24 are directed to a process, and claim 20 is directed to another apparatus.

Claims 1, 11, and 20 are directed to the abstract idea of financial transaction data processing which is grouped under commercial or legal interactions subgrouping of “organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 11, and 20 recite “receive transaction data for each user of a plurality of users that is aggregated from a plurality of different third-party data sources”, “group one or more merchants in the user's aggregated transaction data based on one or more cost-related characteristics of the merchants that define cost-tiers for the one or more groups”, “determine whether trends in the user's aggregated transaction data indicate that the user's spending has changed from one group of merchants for one cost-tier to a different group of merchants for a different cost-tier”, “determine whether trends in the user's aggregated transaction data indicate one or more of a change in the user's savings level and a change in the user's debt level”, “determine a credit metric for each user using … by executing a clustering algorithm for assigning each of the plurality of users to a group based on trends in the user's aggregated transaction data indicating whether the user's spending has changed from one cost-tier to a different cost-tier relative to trends in the user's aggregated transaction data indicating one or more of a change in the user's savings level and a change in the 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “data module”, “trend module”, ”computing device”, “credit module”, “machine learning”, “clustering algorithm”, “backend server”, “third party server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. (See MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of financial transaction data processing and mathematical modeling. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction data processing and mathematical modeling using computer technology (e.g.: computing device, see specification as filed ¶ [0056]-[0057]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (see MPEP 2106.05(I)(A)(f), (h)).

Hence, claims 1, 11, and 20 are not patent eligible.

As per dependent claims 4, 6-10, 14, 16-19, and 21-26, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1, 11 and 20 and due the their dependency on the rejected parent claims, claims 4, 6-10, 14, 16-19, and 21-26 are similarly not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6-10, 23, and 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Means Plus Function
Claim 1 recites “a data module configured to receive …”, “a trend module configured to group … determine … determine …”, “a credit module configured to provide …”, claim 4, 6, and 23 recite “the trend module further configured to determine …”. The specification as filed in ¶ [0037] specifically refers to the generic placeholder terms as software: “Modules may also be implemented in software”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7-10, and 25-26 are rejected due to dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 14, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124580 A1 (Sharma) in view of US 20110282779 A1 (Megdal).

As per claims 1, 11, and 20, Sharma teaches, 
a data module (FIG 2, item 200) configured to receive transaction data for each user of a plurality of users (¶ [0029] “transaction data”) that is aggregated from a plurality of different third-party data sources (¶ [0028] “different providers”) where each user has accounts (¶ [0026] “account information”),
a trend module configured to (FIG. 2, item 224b, ¶ ]0041] “spend behavior classification module”),
group one or more merchants in the user's aggregated transaction data based on one or more cost-related characteristics of the merchants that define cost-tiers for the one or more groups, the one or more cost related characteristics (¶ [0029] “map merchant categories to spend categories”) determined from online information associated with the one or more merchants (¶ [0031] “a website having online e-commerce capabilities”),
determine whether trends in the user's aggregated transaction data indicate that the user's spending has changed from one group of merchants for one cost-tier to a different group of merchants for a different cost-tier (¶ [0054] “merchant category … spend category … mappings”, [0057] “spend increased … spend decreased”),
a computing device configured to (FIG. 1, item 200, ¶ [0027] “a customer segment analysis server”),

Sharma does not explicitly teach, however, Megdal
determine whether trends in the user's aggregated transaction data indicate one or more of a change in the user's savings level and a change in the user's debt level (¶ [0026] “Tradeline data”),
train a machine learning using the received transaction data for each user of the plurality of users (¶ [0040] “algorithms … consumer information … models”) to generate a prediction for a credit metric describing a credit worthiness of each user (¶ [0089]-[0092] “SOW model”, “a size of a wallet”),
determine a credit metric for each user (¶ [0098] “scored SOW outputs”) using the trained machine learning (¶ [0040]) by executing a clustering algorithm (¶ [0040]) for assigning each of the plurality of users to a group (¶ [0099] “best customers …”) based on trends in the user's aggregated transaction data indicating whether the user's spending has changed from one cost-tier to a different cost-tier relative to trends in the user's aggregated transaction data (¶ [0098] “spend capacity and trend”) indicating one or more of a change in the user's savings level and a change in the user's debt level (¶ [0098] “revolving balance information”), the credit metric for the user comprising the credit metric determined for the group of users that the user is assigned (¶ [0099] “best customer … preferred customer”) based on a machine learning analysis of the aggregated transaction data for each user in the group (¶ [0040]).
a credit module (FIG. 1, item 102) configured to provide the determined credit metric to one or more interested third parties (¶ [0110]),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.


As per claims 4 and 14, combination of Sharma and Magdel teach all the limitations of claims 1 and 11. Sharma also teaches, 
the trend module is further configured to determine one or more trends in the user's aggregated transaction data that describes one or more tendencies of the user over time (¶ [0056), 

Sharma does not explicitly teach, however Megdal teaches,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 7 and 17, combination of Sharma and Megdal teach all the limitations of claims 1, 4 and 11, 14. 
Sharma does not explicitly teach, however, Megdal teaches, 
wherein data for the trends in the user's aggregated transaction data is provided to the machine learning (¶ [0040]) to generate projections for future trend data for the user and determine the credit metric for the user based at least in part on the future trend data (¶ [0087] “predicting a size of wallet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 

As per claims 8 and 18, combination of Sharma and Megdal teach all the limitations of claims 1, 4 and 11, 14. 
Sharma does not explicitly teach, however, Megdal teaches, 
the machine learning executes a clustering algorithm for grouping a plurality of users (¶ [0040]) based on trends in each of the users aggregated transaction data (¶ [0089]-[0090]), the credit metric determined for the grouping of the plurality of users determined at least in part on the trends ([0089]-[0090]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 9, and 19, combination of Sharma and Megdal teach all the limitations of claims 1, 4, 8 and 11, 14, 18.
Sharma does not explicitly teach, however, Megdal teaches,
the credit metric is dynamically adjusted (¶ [0131]), using machine learning (¶ [0040]), for the grouping of the plurality of users in response to detecting a change in the trends in each of the users aggregated transaction data (¶ [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claim 10, combination of Sharma and Megdal teach all the limitations of claim 1. Sharma also teaches, 
the aggregated transaction data comprises financial data, the financial data comprising one or more of financial transaction data, investment data, savings data, and debt data (¶ [0029]), 

Sharma does not explicitly teach, however, Megdal teaches,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 21 and 22, combination of Sharma and Megdal teach all the limitations of claims 1 and 11. 
Sharma does not explicitly teach, however, Megdal teaches,
the clustering algorithm that the machine learning executes (¶ [0040) assigns each of the plurality of users to a group by one or more of similar transaction histories, similar account characteristics, similar income levels, and similar loans and other debts (¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did 

As per claims 23 and 24, combination of Sharma and Megdal teach all the limitations of claims 1, 4 and 11, 14. 
Sharma does not explicitly teach, however Megdal teaches,
determine a weight for one or more trends in the user's aggregated transaction data and provide the determined weight to the machine learning for determining the user's credit metric (¶ [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claim 25, combination of Sharma and Megdal teach all the limitations of claim 1. Sharma also teaches, 
wherein the one or more characteristics of the merchants comprise one or more of quality, cost, and service level (¶ [0029] “spend categories”).

As per claim 26, combination of Sharma and Megdal teach all the limitations of claim 1. Sharma also teaches,
wherein determining the online information comprises one or more of searching the Internet, scraping web pages, searching online review sites, searching social media data, and searching the merchant's website (¶ [0031] “website”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Sharma and Megdal in further view of US 20110161155 A1 (Wilhelm).

As per claims 6 and 16, combination of Sharma and Megdal teach all the limitations of claims 1 and 11. 
Sharma does not explicitly teach, however, Wilhelm teaches, 
determine whether one of the user's debt and the user's savings has one of increased and decreased in relation to the user's spending at the one or more groups of merchants, the credit metric determined at least in part on the user's debt and savings levels in relation to the user's spending at the one or more groups of merchants (¶ [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692